Citation Nr: 0216419	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  00-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision from the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  A videoconference hearing before a 
Member of the Board was conducted in April 2002. 


FINDINGS OF FACT

The veteran filed a claim for treatment of a dental condition 
within one year of discharge from service in 1957.  He has 
never received VA outpatient dental treatment on a one-time 
completion basis.  


CONCLUSION OF LAW

VA outpatient dental treatment on a one-time completion basis 
is warranted.  38 U.S.C.A. §§ 1712, 5107 (West 1991); 38 
C.F.R. § 17.161 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for outpatient dental treatment in 
November 1957.  

A January 1958 dental rating sheet found the following teeth 
to have been noncompensably disabling and incurred in or 
aggravated by service: 1, 4-7, 9, 10, 13, 21.  

In a letter dated in January 1958, the veteran was notified 
that the following teeth were found to have been 
noncompensably disabling and to have been incurred in or 
aggravated by peacetime service: 1, 4-7, 9, 10, 13, 24.  The 
veteran was found ineligible for treatment of dental 
disabilities.  

In March 2000, the veteran requested VA outpatient dental 
treatment.  An April 2000 rating decision denied service 
connection for infected gums on the basis that the claim was 
not well grounded.  

In a June 2000 substantive appeal, the veteran reiterated 
that he did not want monetary compensation but he wanted VA 
outpatient dental treatment.  

In an April 2002 hearing, the veteran stated that three weeks 
to a month prior to separation from service, some of his 
teeth were extracted and the dentist told him that he would 
be given follow-up treatment and dentures would be made.  He 
testified that he never received the dentures from either the 
military or from the VA and, after discharge, a private 
dentist fitted him with dentures.

The bases for eligibility for outpatient dental treatment are 
set forth in 38 U.S.C.A. § 17.161.  Such treatment is 
available on a one-time completion basis to veterans with a 
service-connected noncompensable dental disability shown to 
have been in existence at time of discharge or release from 
active service which took place before October 1, 1981, if 
application was received within one year after such discharge 
or release (Class II eligibility) 38 C.F.R. § 
17.161(a)(2)(ii) (1999).

Prior to 1955 a veteran was entitled to treatment for all 
service-connected teeth and for noncompensable diseases such 
as Vincent's Stomatitis at any time.  At one time, the law 
permitted repeated Class II VA dental treatment of 
noncompensable service-connected dental conditions, and set 
no time limit for applying for treatment.  However, the law 
was changed to provide that a veteran who was discharged or 
release from service prior to January 1, 1954, may be 
furnished outpatient dental service and treatment and related 
dental appliances, for a noncompensable service-connected 
dental condition or disability, if the application therefor 
was filed by December 31, 1954.  See Public Laws 83-149, 83-
428 (effective July 17, 1953, through June 15, 1955).

In December 1955, the pertinent regulation was amended to 
provide that a veteran seeking Class II eligibility had to 
apply for treatment "within 1 year after discharge or 
release, or by December 31, 1954."  This one-year limitation 
was first imposed by a 1957 statute which became effective on 
January 1, 1958.  See Pub. L. No. 85-56, §§ 512, 2301, 71 
Stat. 83, 112, 172 (1957).  

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the agency of original jurisdiction 
considered the change in regulation, the Board concludes that 
this was not prejudicial to the veteran, since the change in 
regulation has no effect on the outcome of his claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
the regulatory change.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As noted, for veterans discharged prior to October 1981, 
eligibility for dental treatment on a one-time completion 
basis is now predicated on filing a claim for such treatment 
within one-year following discharge.  The veteran's initial 
claim for dental treatment was submitted within one year 
following discharge.  Thus, under the current regulations, he 
is eligible for dental treatment on a one-time completion 
basis. 

The veteran has stated that he does not want compensation for 
his dental problems and is only requesting outpatient dental 
treatment.  Therefore, the Board will not consider the other 
categories of dental treatment contained in 38 C.F.R. § 
17.161 (2002).  In any event, the veteran is not eligible for 
dental treatment under any of these regulations.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The VCAA 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board has considered this new legislation with regard to 
the issue eligibility for VA outpatient dental treatment.  
Although the RO denied the veteran's claim as not well 
grounded, remand for a disposition on the merits would serve 
no useful purpose given the favorable action taken 
hereinabove.


ORDER

VA outpatient dental treatment on a one-time completion basis 
is granted.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

